

116 HR 4554 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish and implement a comprehensive anti-harassment and anti-sexual assault policy of the Department of Veterans Affairs.
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4554IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish and
			 implement a comprehensive anti-harassment and anti-sexual assault policy
			 of the Department of Veterans Affairs.
	
		1.Anti-harassment and anti-sexual assault policy of the Department of Veterans Affairs
 (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:
				
					533.Anti-harassment and anti-sexual assault policy
 (a)EstablishmentThe Secretary of Veterans Affairs shall establish a comprehensive policy to end harassment and sexual assault, including sexual and gender-based harassment, at all facilities of the Department of Veterans Affairs. This policy shall include the following:
 (1)Responses to incidents of harassment and sexual assault committed by any veteran or other public visitor within a facility of the Department.
 (2)Responses to incidents of harassment and sexual assault of any veteran or other public visitor within a facility of the Department.
 (3)A process for reporting and responding to harassment and sexual assault described in paragraph (1). (4)A process for reporting and responding to harassment and sexual assault described in paragraph (2).
 (5)A mandatory reporting requirement applicable to any employee or contractor of the Department who witnesses harassment or sexual assault within a facility of the Department.
 (6)Mandatory annual training for employees and contractors of the Department regarding how to report and address harassment and sexual assault described in paragraphs (1) and (2).
 (7)Annual distribution of anti-harassment and anti-sexual assault educational materials by mail or email to each individual entitled to a benefit under a law administered by the Secretary.
 (8)The prominent display of anti-harassment and anti-sexual assault messages in each facility of the Department, including how to report harassment and sexual assault at such facility.
 (9)The posting of anti-harassment and anti-sexual assault banners on websites of the Department, including eBenefits.va.gov and myHealthEVet.va.gov.
 (b)Points of contactThe Secretary shall designate, as a point of contact to receive reports of harassment and sexual assault—
 (1)at least one individual at each facility of the Department, with regards to that facility; (2)at least one individual employed in each Veterans Integrated Service Network (VISN), with regards to facilities in that VISN; and
 (3)at least one individual employed at the Central Office of the Department to track reports of harassment across the Department, disaggregated by facility.
 (c)ReportingThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives an annual report on harassment and sexual assault in facilities of the Department. Each such report shall include the following:
 (1)Results of harassment and sexual assault programming, including the End Harassment program. (2)Results of studies from the Women’s Health Practice Based Research Network related to harassment and sexual assault.
 (3)Data collected on incidents of sexual harassment and sexual assault. (4)A description of any actions taken by the Secretary during the year preceding the date of the report to stop harassment and sexual assault at facilities of the Department.
 (5)An assessment of the implementation of the training required in subsection (a)(5). (6)A list of resources the Secretary determines necessary to prevent harassment and sexual assault at facilities of the Department..
 (b)Technical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 532 the following new item:
				
					
						533. Anti-harassment and anti-sexual assault policy..
 (c)DeadlineThe Secretary shall carry out section 533 of such title, as added by subsection (a), not later than 180 days after the date of enactment of this Act.
			